DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/22/2022 has been entered.
Claims 1-44 are cancelled.  New claims 45-65 are pending for examination in the RCE submitted 2/22/2022.  
Response to Amendment
The rejection of claims 16-17 and 20, 23, 26, 28, 36 and 39 under 35 U.S.C. 103 as being unpatentable over Held (US 5,853,861) in view of Sato et al. (U.S. 2014/0002556 A1) and Ichimura et al. (U.S. Pat. 4,741,932) is withdrawn in light of Applicants cancellation of the claims. 
The rejection of claims 37 and 38 under 35 U.S.C. 103 as being unpatentable over Held (US 5,853,861), Sato et al. (U.S. 2014/0002556 A1) and Ichimura et al. (U.S. Pat. 4,741,932) further in view of Ganapathiappan et al. (U.S. 2012/0092428 Al) is withdrawn.
Response to Arguments
Applicant's arguments filed 2/22/2022 have been fully considered.  Applicants urge their amendments overcome the double patenting rejection. In response, this is not convincing because the patented claims have the same polyurea polymeric shell (see claim 1 of US10066113). Applicant’s urge their amendments, specifically, new independent claim 45 requiring a polyurea polymeric shell overcomes the teachings of the prior art made of record.  In response, see the new grounds of rejection below with Palmer US 2002/0128348 A1 addressing the polyurea polymeric shell is a commonly known equivalent to the polymeric shell of Sato et al. in the analogous inkjet ink microcapsule art.  Accordingly, the new claims are addressed below.
New Grounds of Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 45-60 and 63-65 are rejected under 35 U.S.C. 103 as being unpatentable over Held (US 5,853,861) and Sato et al. (U.S. 2014/0002556 A1) in view of (Palmer US20020128348A1) and Ichimura et al. (U.S. Pat. 4,741,932).
Held (US 5,853,861) teach an ink/textile combination wherein the ink contains an aqueous carrier, a pigment and a polymer having acid, base, epoxy or hydroxy functional moieties and the textile contains hydroxyl, amine, amido or carboxyl groups and either an organometallic crosslinking agent or an isocyanate crosslinking agent, and wherein upon exposure of the printed image to an external energy source, the crosslinking agent will react with the textile and the polymer in the ink to produce images having improved durability, water-fastness and wash-fastness.  See abstract 
Held (US 5,853,861) is silent as to the claimed capsule thermally curable compound making up the polymeric core of and a polymeric polyurea shell as required by claim 45.
Sato et al. (U.S. 2014/0002556 A1) teach a similar inkjet ink comprising: an aqueous medium (Abstract); and capsules including a polymeric shell surrounding a core (Figs. 1, 2); wherein the capsules are dispersed in the aqueous medium including a dispersing group covalently bonded to the polymeric shell; the dispersing group being selected from the group consisting of a carboxylic acid or salt thereof, a sulfonic acid or salt thereof, a phosphoric acid ester or salt thereof, a phosphonic acid or salt thereof, an ammonium group, a sulfonium group, a phosphonium group, and a polyethylene oxide group; the core includes one or more chemical reactants that form a reaction product upon application of heat and/or light (§§0044, 0045, 0121, 0178, 0189, 0257); Regarding the amendment to claim 1, requiring the thermally curable compound to be a low molecular weight or oligomer compound functionalized with at least one functional group selected from the group consisting of an epoxide, an oxetane, an 
The capsules having an average particle size of no more than 4 pm as determined by dynamic light scattering  method which encompasses the claimed dynamic laser diffraction (§0183, 0257). Sato et al. teach the same highly unsaturated groups in [0044] to [0067] pages 3-4 encompassing the same claimed dispersing groups that covalently bind the the polymeric shell.  
Sato et al. further teach the one or more chemical reactants to include a monomer, oligomer, or polymer that is curable by free radical polymerization or by cationic polymerization (§§0044, 0045). This meets claim 16. 
Regarding the dispersing group of claim 19, Sato et al. further teach the dispersing group being a carboxylic acid or salt thereof (§§0044, 0178 and Fig. 2).
Regarding the inkjet ink includes a colorant and disperse dye of claims 20-22, Sato et al. further teach as a colorant (§0219-0222) teaching improvement by using a pigment as the colorant. As the pigment, any one of an inorganic pigment or an organic pigment can be used.Examples of the inorganic pigment to be used include carbon black (C.I. Pigment Black 7) such as furnace black, lamp black, acetylene black, and channel black, iron oxide, and titanium oxide.Examples of the organic pigment to be used include azo pigments such as insoluble azo pigments, condensed azo pigments, azo-lakes, and chelate azo pigments, polycyclic pigments such as phthalocyanine 
Regarding the polymeric shell, Sato teach including a polymer selected from the group consisting of a polyamide, a melamine based polymer, a poly(urea-urethane) polymer, and copolymers thereof (§0234).  
Sato et al. further teach the monomer, the oligomer, or the polymer including at least one acrylate group as a polymerizable group (§§0044-0048).  
Sato et al. further teach a photoinitiator (§0045). 
Regarding claims 52-54, Sato et al. further teach the polymeric shell being crosslinked (§0048).
Sato et al. further teach an inkjet printing method including the steps of: jetting an inkjet ink on a substrate; and applying heat and/or light to the inkjet ink jetted on the substrate to form a reaction product from the one or more chemical reactants in the capsules (§§0307-0309).  
It is the Examiner’s position that the general core/shell emulsion polymer of Held, is more explicitly illustrated by Sato et al. Figure 1, and [0178] teaching the hydrophobic moiety is directed toward the core and the hydrophilic moiety is directed toward the 
Held nor Sato teach the claimed polyurea polymeric shell as required by claim 45. Palmer (US2002/0128348)A1 teach in the analogous inkjet ink microcapsule art that the claimed polyurea is a commonly known component of the polymeric shell (see page 4, [0037]) and as an equivalent option to the polymeric shell taught by Sato teaching a polyamide, a melamine based polymer, a poly(urea-urethane) polymer, and copolymers thereof (§0234).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the polymeric shell of Sato et al. with the equivalent polyurea polymeric shell as taught by Palmer teaching the equivalent of the claimed polyurea polymeric shell with the polymeric shell of Sato et al. 
Held does not teach the thermally curable compound is in the ink, and instead teach it in the textile.  Ichimura et al. teach in the analogous art of improving adhesion of ink pigments on a surface to use a thermally curable compound being a blocked isocyanate (col. 3, ln.5-8).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the inkjet ink of Held as depicted with the hydrophobic core of Sato et al. with the claimed blocked isocyanate thermally curable compound as taught by Ichimura et al. with a reasonable expectation of success and similar results to achieve both good adhesion to substrate and good wear resistance, as taught by Ichimura et al. (col. 1, lines 6-9). The motivation for doing so would be to maintain attractive appearance of the inkjet printed substrate over time.
.
Claims 61-62 are rejected under 35 U.S.C. 103 as being unpatentable over Held (US 5,853,861), Sato et al. (U.S. 2014/0002556 A1) ), (Palmer US20020128348A1) and Ichimura et al. (U.S. Pat. 4,741,932) as applied to claims 45-60 and 63-65 above, and further in view of Ganapathiappan et al. (U.S. 2012/0092428 A1).
Held et al., Sato et al., Palmar, and Ichimura et al. do not specifically teach an optothermal converting agent (claim 61) or the optothermal converting agent being an infrared dye (claim 62).
In the analogous art, Ganapathiappan et al. teach inkjet inks incorporating an infrared dye as optothermal converting agent (§§0014-0019). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to apply the teachings of Ganapathiappan et al. to the teachings of Held et al., Sato et al., Palmer, and Ichimura et al. to enable post-processing of an ink image printed on a substrate to uniformly melt a polymer in the ink, thereby enhancing the durability of ink-jet ink printed on the substrate as taught by .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 45-65 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,066,113 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of US 10,066,113 B2. recite material limitations to the instantly claimed method of manufacturing printed textile materials with the same steps of inkjet printing and thermal fixing and wherein the polymeric shell includes polyureas as in the instant claims.  This is a double patenting rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREETI KUMAR whose telephone number is (571)272-1320. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        

/PREETI KUMAR/Examiner, Art Unit 1761